—Judgment, insofar as it awards damages to plaintiff against defendant Mollie Prince, doing business as Michael’s Tavern, unanimously reversed, on the law, with costs, and a new trial granted on the issue of damages only, unless said defendant shall, within 20 days after service of a copy of the order herein with notice of entry thereof, stipulate to increase the verdict to the principal sum of $100,000, in which event the judgment shall be modified accordingly, and, as modified, affirmed, without costs. Memorandum: Upon review of the record, we find that the jury’s award of damages was inadequate to the extent indicated. We agree with the trial court, however, that plaintiff failed to prove a prima facie case against defendants Schlegel Corp. and Schlegel Social and Athletic Association since the Association was not engaged in the commercial sale of alcohol (see, Conigliaro v Franco, 122 AD2d 15; Gabrielle v Craft, 75 AD2d 939, 940; Edgar v Kajet, 84 Mise 2d 100, affd 55 AD2d 597; Kohler v Wray, 114 Mise 2d 856, 857; see also, Valicenti v Valenze, 68 NY2d 826). (Appeal from amended judgment of Supreme Court, Monroe County, Boehm, J. — Dram Shop Act.) Present — Callahan, J. P., Boomer, Green, Balio and Lawton, JJ.